Citation Nr: 9913736	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  93-12 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for hearing loss with 
tinnitus.

2. Entitlement to service connection for periodontal disease.

3. Entitlement to service connection for tendonitis of the 
right rotator cuff (claimed as right shoulder pain) due to 
undiagnosed illness.

4. Entitlement to service connection for degenerative disc 
disease of the cervical spine (claimed as neck pain) due 
to undiagnosed illness.

5. Entitlement to service connection for fatigue due to 
undiagnosed illness.

6. Entitlement to service connection for insomnia due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from August 1970 to March 
1972 and from September 1990 to August 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions dated in 1992, 1993 and 1998 
by the Nashville, Tennessee, Department of Veterans Affairs 
(VA) Regional Office (RO).

During the pendency of the appeal for service connection for 
hearing loss with tinnitus and periodontal disease, the 
appellant filed claims for service connection for tendonitis 
of the rotator cuff, right shoulder (claimed as shoulder 
pain), degenerative disc disease of the cervical spine 
(claimed as neck pain), fatigue and insomnia, due to 
undiagnosed illness.  The requirements for perfecting an 
appeal with respect to these claims have been met and the 
Board will assume appellate jurisdiction and address these 
issues in the following decision.

The Board further notes that during the pendency of this 
appeal, service connection was granted for a herniated disc, 
L5-S1, with mechanical low back pain by the RO in May 1997.  
However, while the RO continued the appellant's appeal on the 
basis of entitlement to an increased disability evaluation, 
the record does not reflect a second Notice of Disagreement 
concerning the compensation level assigned by the May 1997 
rating action for the low back disability.  Accordingly, the 
appellant's appeal with respect to this issue is deemed to be 
satisfied.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997)(where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of the claim concerning the compensation 
level assigned for the disability); see also Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1. The presence of bilateral hearing loss was noted prior to 
the appellant's mobilization for service in the Southwest 
Asia theater of operations and the presumption of 
soundness is not shown to be applicable.

2. Service and post-service audiogram reports reflect that 
the appellant's bilateral hearing loss increased in 
severity and the appellant testified that he developed 
tinnitus during his period of active duty from 1990 to 
1991.

3. There is no competent evidence of record to establish the 
presence of periodontal disease which is related to the 
appellant's periods of service.

4. The claims for shoulder pain and neck pain were shown to 
be due to known clinical diagnoses, specifically 
tendonitis of the rotator cuff, right shoulder (claimed as 
shoulder pain), and degenerative disc disease of the 
cervical spine (claimed as neck pain).

5. There is no competent evidence of record to establish the 
presence of disability due to undiagnosed illness to 
include chronic fatigue or insomnia.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was aggravated by service.  38 
U.S.C.A. §§ 5107, 1153 (West 1991); 38 C.F.R. § 3.306 
(1998).

2. Tinnitus was incurred during service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

3. The claim for service connection for periodontal disease 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4. The claims for service connection for disability due to 
undiagnosed illness are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Bilateral Hearing Loss and Tinnitus

Initially, the Board notes that the appellant's claims for 
service connection for bilateral hearing loss and tinnitus 
are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  Specifically, his assertions regarding his belief 
of an increase in severity of the hearing loss as well as the 
onset of tinnitus during his period of service in the 
Southwest Asia theater of operations, when viewed in light of 
the documented findings within the service medical records, 
are deemed sufficient to render these claims plausible.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111, 1137.

Establishing direct service connection for a disability which 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110, 1131; 38 
C.F.R. § 3.303(d); Cuevas v. Principi, 3 Vet.App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Furthermore, 
service connection may be warranted where the evidence 
demonstrates that there was an increase in disability of a 
preexisting injury or disease, during such service unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.  38 C.F.R. 
§ 3.306.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

If the disability became worse during service, it will be 
presumed to have been aggravated, Verdon v. Brown, 8 Vet. 
App. 529, 538 (1996), Browder v. Brown, 5 Vet. App. 268, 270 
(1993) [Browder II] citing Browder v. Derwinski, 1 Vet. App. 
204, 207 (1991)[Browder I].  However, "temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered aggravation in service 
unless the underlying condition, as contrasted to symptoms, 
is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

The applicable law provides the following:

For the purposes of applying the 
laws administered by VA, impaired 
hearing will be considered to be a 
disability when the auditory 
threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the 
auditory thresholds for at least 
three of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the 
Maryland CNC Test are less than 94 
percent.

38 C.F.R. § 3.385 (1998).

After review of the evidence in this case, the undersigned 
concludes that entitlement to service connection for 
bilateral hearing loss and tinnitus is warranted.  The 
service medical records document the presence of hearing loss 
prior to the appellant's active duty service in the Southwest 
Asia theater of operations.  However, as noted below, the 
appellant's preexisting hearing loss was shown to have 
increased in severity over time.  The record further supports 
the conclusion that tinnitus had it's onset during service.  
See Hensley v. Brown, 5 Vet. App. 155 (1993), 38 C.F.R. 
§ 3.385.

The pertinent medical evidence of record reflects the 
following audiological findings:

On audiological examination in October 1990, the results 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
5
10
LEFT
15
15
15
40 
60

On audiological examination in July 1991, the results were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
5
10
10
LEFT
20
20
30
55
70

On audiological examination in March 1992, the results were:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
15
15
LEFT
35
20
15
55
70

On audiological examination in December 1992, the results 
were:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
15
30
LEFT
25
10
5
65
65

It was further noted that the appellant's speech 
discrimination scores were 84 percent in both ears.

In March 1999, the appellant testified that he became aware 
of ringing in his ears and impaired hearing while serving the 
Persian Gulf.  He noted that the tinnitus was constant in 
nature and that he believed his hearing impairment had 
increased in severity over time.

In evaluating the appellant's claims, the Board notes that 
there is evidence suggesting an increase in severity in the 
appellant's hearing loss during service as well as the onset 
of tinnitus during service.  This evidence, when viewed in 
light of the lack of evidence to the contrary or to establish 
an alternate etiology for these audiological disabilities, is 
deemed to raise the presumption of aggravation of the 
bilateral hearing loss and to weigh in favor of the 
appellant's claim for service connection for tinnitus.  While 
the above audiogram findings are noted to fluctuate somewhat 
over time, the Board believes they are representative of an 
overall increase in severity of the appellant's preexisting 
hearing loss disability such to support the appellant's 
claim.  In the absence of clear and unmistakable evidence 
(obvious or manifest) to rebut the presumption of aggravation 
and to counter the appellant's assertions regarding the onset 
of tinnitus, entitlement to service connection for bilateral 
hearing loss and tinnitus is warranted.  


II.  Well Grounded Claims

"[A] person who submits a claim for benefits under a law 
administered by the
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a); Cambino v. Gober, 10 Vet. App. 507 (1997); 
Anderson v. Brown, 9 Vet. App. 542. 545 (1996).  A well 
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the United States Court of Veterans 
Appeals (Court) held that a claim must be accompanied by 
supportive evidence and that such evidence "must 'justify a 
belief by a fair and impartial individual' that the claim is 
plausible."

Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 66 
U.S.L.W. 3799 (June 22, 1998) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra), Heuer and Grottveit, both supra.  Alternatively, the 
third Caluza element can be satisfied under 38 C.F.R. 
§ 3.303(b) by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
evidence in support of the claim is presumed credible.  See 
Robinette, 8 Vet. App. at 76; Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Board notes that when an appellant presents a claim for 
VA benefits and provides sufficient support for the claim, VA 
has a duty to assist the appellant "in developing the facts 
pertinent to the claim."  38 U.S.C.A. § 5107(a); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995); Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990); Murphy, 1 Vet. App. at 81-82. 
(once a claimant submits a plausible claim, i.e., one which 
is meritorious on its own or capable of substantiation, the 
Secretary is obligated to assist in the developing of facts 
pertinent to the claim); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Furthermore, with chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  This rule does not mean that any manifestation 
of joint pain, any abnormality of heart action or heart 
sounds, any urinary findings of casts, or any cough, etc., in 
service will permit service connection of arthritis, disease 
of the heart, nephritis, or pulmonary disease, etc., first 
shown as a clear-cut clinical entity, at some later date.  
Idem.  For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id. (emphasis added)  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Id.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id; See Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Persian Gulf War Syndrome

38 C.F.R. § 3.317 provides for compensation for certain 
disabilities due to undiagnosed illnesses.  Specifically: 

(a)	(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability:  

		(i)	became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not (FR Update 11/02/94) later than December 
31, 2001; and

		(ii)	by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  

	(2)	For purposes of this section, "objective 
indications of chronic disability" include both "signs," 
in the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  

	(3)	For purposes of this section, disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic.  The 6-
month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest.  

	(4)	A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  

	(5)	A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.  

(b)	For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:  (1) fatigue  (2) 
signs or symptoms involving skin  (3) headache  (4) muscle 
pain  (5) joint pain  (6) neurologic signs or symptoms  (7) 
neuropsychological signs or symptoms  (8) signs or symptoms 
involving the respiratory system (upper or lower)  (9) sleep 
disturbances  (10) gastrointestinal signs or symptoms  (11) 
cardiovascular signs or symptoms  (12) abnormal weight loss  
(13) menstrual disorders.  

(c)	Compensation shall not be paid under this section:  

	(1)	if there is affirmative evidence that an 
undiagnosed illness was not incurred during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; or  
	(2)	if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or  
	(3)	if there is affirmative evidence that the illness 
is the result of the veteran's own willful misconduct or the 
abuse of alcohol or drugs.  

(d)	For purposes of this section:  

	(1)	the term "Persian Gulf veteran" means a veteran 
who served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  
	(2)	the Southwest Asia theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.

In addition, service connection may be awarded on a direct 
incurrence basis under 38 C.F.R. § 3.303(d) regardless of the 
availability of service connection under a presumption of 
service connection.  See Combee v. Brown, 34 F3d 1039, 1043 
(Fed. Cir. 1994).

Periodontal Disease

After careful review of the evidence of record in this case, 
the Board finds that the appellant has failed to submit 
evidence of a well grounded claim for service connection for 
periodontal disease.  The service medical records are silent 
with respect to the presence of periodontal disease and in 
fact, on "Demobilization" examination in April 1991, during 
the appellant's second period of active duty, the service 
dental examiner commented that any dental disorder which was 
present, including sensitivity, existed prior to service.  On 
subsequent examination by VA in November 1991, shortly after 
the appellant's release from active duty, the VA dental 
examiner noted that the examination was negative for 
pathology and that the appellant's periodontal condition was 
good.  It was further noted that the appellant's reported 
sensitivity was from the abrasive action of improper 
toothbrushing.  The examiner concluded that there was no 
permanent dental condition attributable to the appellant's 
period of active duty.  Finally, on private dental 
examination in March 1999, the examiner indicated that there 
were no periodontal problems.

Accordingly, in view of the above, the appellant's claim to 
service connection for periodontal disease fails to meet the 
first requirement of a well grounded claim.  Specifically, 
the medical evidence of record does not document the presence 
of current periodontal disability.  See Caluza, supra.

Undiagnosed Illness

In adjudicating the appellant's claims for service connection 
for disabilities due to undiagnosed illness, the Board has 
considered the guidance provided by the VA General Counsel in 
VAOPGCPREC 4-99, regarding the requirements for a well 
grounded claim under 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317.  In this precedent opinion, the General Counsel 
concluded that the necessary elements of a claim for benefits 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 may be 
identified as follows:  (1)  proof of active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2)  proof of one of more signs 
or symptoms of undiagnosed illness; (3)  proof of objective 
indications of chronic disability of 10 percent of more 
during the specified presumptive period; and (4)  proof that 
the chronic disability is the result of undiagnosed illness.

Applying this guidance to the case at hand, the Board 
concedes that the appellant served on active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  The appellant's DD 214, Certificate of Discharge or 
Release from Active Duty clearly documents that he had 8 
months and 4 days of foreign service and that he was awarded 
the Southwest Asia Service Medal.  However, once beyond this 
initial consideration, the Board's attention turns to the 
medical nature of the claims at issue.  In this regard, the 
Board finds that the claims for service connection for 
tendonitis of the rotator cuff, right shoulder (claimed as 
shoulder pain), and degenerative disc disease of the cervical 
spine (claimed as neck pain) are excluded by application of 
the regulation in light of their diagnoses.  38 C.F.R. 
§ 3.317(a)(1)(ii) provides that the disability by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  The Board 
further notes that the record provides no evidence of either 
a neck or shoulder disorder during service or within the 
initial post-service year such to provide for consideration 
of the provisions for service connection on a direct 
incurrence basis.  See e.g. Combee v. Brown, 34 F3d 1039, 
1043 (Fed. Cir. 1994).

The appellant's claims with respect to insomnia and fatigue 
have not clearly been attributed to any known diagnosis and 
as such, the Board proceeds with consideration of these 
claims pursuant to the above cited guidelines.  The General 
Counsel's opinion next provides that there must be proof of 
one or more signs or symptoms of undiagnosed illness.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that lay witnesses "are perfectly competent to 
testify as to their first-hand observations of a [a 
veteran's] visible symptoms."  Doran v. Brown, 6 Vet. App. 
283, 288 (1994).  In this regard, the appellant's reports of 
chronic fatigue and insomnia are deemed to be sufficient to 
meet this element as these symptoms are such to be reasonably 
susceptible to observation on his part.  However, with 
respect to the third element for a well grounded claim, 
specifically proof of objective indications of chronic 
disability of 10 percent of more during the specified 
presumptive period, the General Counsel has interpreted 
§ 3.317 to require "objective indications" other than the 
appellant's own statements or testimony.  The General Counsel 
noted that in discussing the requirement for proof of 
disability under 38 U.S.C. § 1117, the House Committee on 
Veterans' Affairs stated that, "the Committee intends that 
there must be some objective indication or showing of the 
disability which is observable by a person other than the 
veteran, or for which medical treatment has been sought."  
H.R. Rep. No. 669, 103d Cong., 2d Sess. 7 (1994).  The 
evidence of record fails to document proof of chronic 
disability due to fatigue or insomnia during the appellant's 
period of active duty in the Southwest Asia theater of 
operations.  While the appellant reported that he had trouble 
sleeping on "Demobilization" examination in April 1991, 
there are no reports of sleeping difficulties contemporaneous 
with his service in the Persian Gulf.  Furthermore, there 
were no complaints of fatigue either during his tenure in the 
Persian Gulf or upon his return.  On Reserve examination in 
March 1992, the appellant did report complaints of sleeping 
problems since his duty in Southwest Asia, but did not report 
any symptoms of chronic fatigue.  While he reported 
complaints of fatigue on VA examination in March 1998, he 
further noted that he forced himself to go hunting and there 
was no indication that the reported fatigue interfered with 
his employment.  

In view of the above, the Board concludes that the appellant 
has failed to submit evidence which is sufficient to justify 
a belief in a fair and impartial mind that the claims for 
service connection for insomnia and chronic fatigue are well 
grounded.  The record is deemed to be lacking for objective 
indications, specifically evidence other than the appellant's 
own statements or testimony, of the alleged disorders.  Even 
assuming the vague reports of "trouble sleeping" noted on 
service examinations in April 1991 and March 1992 and the 
reports of insomnia and fatigue on VA examination in March 
1998 are found to meet the "objective indication" 
requirement, these claims fail to meet the fourth necessary 
element of a well grounded claim for undiagnosed illness, 
specifically evidence of a nexus between chronic disability 
and the alleged undiagnosed illness.  The record simply does 
not provide verification of "disability" attributable to 
either the reported sleeplessness or for the complaints of 
fatigue.  The Board further notes that while the appellant 
has been evaluated by numerous medical personnel, both 
private and VA over the years, there has been no indication 
from these examiners to suggest the presence of disability 
attributable to any undiagnosed illness.

While evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, these assertions do not have to be 
accepted where they are found to be inherently incredible.  
See King v. Brown, 5 Vet.App. 19 (1993).  In this case, the 
appellant's evidentiary assertions regarding the presence of 
periodontal disease and the presence of undiagnosed illness 
attributable to his service in the Southwest Asian theater of 
operations to include tendonitis of the rotator cuff, right 
shoulder (claimed as shoulder pain), degenerative disc 
disease of the cervical spine (claimed as neck pain), fatigue 
or insomnia are inherently incredible when viewed in the 
context of the total record.  While the appellant may be 
competent to offer evidence regarding symptoms, Savage v. 
Gober, 10 Vet. App. 489 (1997), he is not competent to 
diagnose the presence of a current disability or to relate 
the presence of any current disability to his period of 
service.  Such a relationship, which involves a medical 
diagnosis, must be identified by an appropriate medical 
expert.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  

The Board has carefully considered the appellant's statements 
and testimony with respect to his claims; however, through 
these statements alone, he cannot meet the burden imposed by 
section 5107(a) merely by presenting lay beliefs as to his 
current diagnoses and their relationship to service because 
his current diagnoses and their relationship to any causative 
factor or other disability, as noted above, are medical 
conclusions and lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical etiology or 
diagnosis cannot constitute evidence to render a claim well 
grounded under section 5107(a).

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claims, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).  
In this case, the appellant has not put VA on notice of the 
existence of any additional evidence that, if submitted, 
could make his claim well grounded.  Accordingly, the Board 
concludes that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a).

The Board acknowledges that it has decided several of the 
issues within the current appeal for service connection on a 
different basis than did the RO.  When the Board addresses in 
a decision a question that has not been addressed by the RO, 
it must be considered whether the appellant has been given 
adequate notice and opportunity to respond and, if not, 
whether he will be prejudiced thereby.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  The Board concludes that he has not 
been prejudiced by the decision herein as his claims, based 
upon the merits of the issues inherently includes the 
assertion that they meet the threshold requirement of being 
well grounded.  See Meyer v. Brown, 9 Vet. App. 425 (1996).


ORDER

Service connection for bilateral hearing loss and tinnitus is 
granted.

Having found the claims for service connection for 
periodontal disease and undiagnosed illness attributable to 
service in the Southwest Asian theater of operations to 
include tendonitis of the rotator cuff, right shoulder 
(claimed as shoulder pain), degenerative disc disease of the 
cervical spine (claimed as neck pain), fatigue or insomnia 
not well grounded, these claims are denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

